DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US PG Pub 2014/0115751; hereafter ‘751) and further in view of Taylor et al. (US PG Pub 2011/0099689; hereafter ‘689).
Claims 1 & 8: ‘751 is directed towards a method of producing a laminated body (abstract and title), the method comprising:
a coagulant solution deposition step of depositing a coagulant solution on a fiber substrate (see Example 8, ¶s 69-70 & 47-52);
a coagulation step of forming a polymer layer on the fiber substrate by bringing a polymer latex into contact with the fiber substrate having the coagulant solution deposited thereon to cause a polymer to coagulate (see Example 8, ¶s 69-70 & 47-52);
wherein the coagulant solution is a solution obtained by dissolving or dispersing a coagulant selected from an organic acid and a metal salt (¶ 28) in a solvent (¶ 28) wherein if an organic acid is used the concentration of the organic acid is preferably between 2-6 parts by weight (¶ 35).

‘751 does not teach that the coagulant solution is a solution obtained by dissolving both a metal salt and an organic acid together in a solvent.
However, ‘689, which is also directed towards a nitrile impregnated fiber glove (title, abstract, & ¶ 73), discloses that the coagulant solution can be obtained by using a mixture of two or more coagulants (¶ 37) wherein the preferred coagulants include acetic acid and calcium nitrate (¶ 37) and the total coagulant concentration is between 5-15 % by weight (¶ 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘689 into the process of ‘751 such that the coagulant solution is prepared both acetic acid and calcium nitrate in methanol because it is recognized in the art to use mixtures of coagulants for the process and thus the use of the mixture of acetic acid and calcium nitrate would have predictably produced the desired results.
As discussed above, ‘751 teaches using acetic acid at a concentration of 2-6 % by weight and discloses that 5% by weight calcium nitrate are suitable concentrations and ‘689 discloses that the total coagulant in solution should be between 5-15% by weight.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use acetic acid at a concentration of 2-6% by weight and calcium nitrate at a concentration of 5% by weight when practicing the combination because the 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of calcium nitrate and acetic acid because a species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 2: The metal salt is calcium nitrate which is a polyvalent metal salt (¶ 69).
Claim 3: The organic acid is acetic acid (¶ 69).
Claim 4: The polymer latex is a nitrile rubber (¶ 49).
Claim 5: ‘751 is directed towards a nitrile impregnated fiber glove as discussed above.
‘751 does not teach details regarding the depth of impregnation or the thickness of the nitrile layer not impregnated into the fiber substrate.
However, ‘689, which is also directed towards a nitrile impregnated fiber glove (title, abstract, & ¶ 73) and further discloses that a fiber substrate can have a thickness of 0.3-0.5 mm (¶ 35) discloses impregnating the nitrile such that the impregnation of the nitrile latex is controlled to obtain a desired result and forms a layer on the substrate 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the same thicknesses for the glove of ‘751 as taught in ’689 such that the fiber substrate of ‘751 is 0.3-0.5 mm thick and the latex film is 0.1-0.3 mm and does not full permeate the substrate because the thicknesses of ’689 are art recognized thicknesses for the fabric substrate and nitrile coating of a glove in the art and thus would have predictably been suitable for the glove of ‘689.
Thus, the combination discloses permeating the nitrile into the glove at a range of less than 0.3-0.5 mm (given that it does not fully permeate) and some range greater than 0 given that the nitrile permeates the fabric.
Although the taught range is not explicitly the claimed range, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 6: ‘751 is directed towards a nitrile impregnated fiber glove as discussed above.
‘751 does not teach details regarding the depth of impregnation or the thickness of the nitrile layer not impregnated into the fiber substrate.
However, ‘689, which is also directed towards a nitrile impregnated fiber glove (title, abstract, & ¶ 73) and further discloses that a fiber substrate can have a thickness 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the same thicknesses for the glove of ‘751 as taught in ’689 such that the fiber substrate of ‘751 is 0.3-0.5 mm thick and the latex film is 0.1-0.3 mm and does not full permeate the substrate because the thicknesses of ’689 are art recognized thicknesses for the fabric substrate and nitrile coating of a glove in the art and thus would have predictably been suitable for the glove of ‘689.
The combination discloses a non-permeated portion of less than 0.1-0.3 mm.
Although the taught range is not explicitly the claimed range, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7: A glove is produced with the laminated product (title & abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks, filed 2/25/21, with respect to the rejection(s) of claim(s) 1-4 & 7 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of ‘751 & ‘689 as discussed above.
Applicant is advised that the Examiner agrees that ‘751 does not teach a combination of acetic acid and calcium nitrate as the coagulant.
However, in regards to applicant’s position that ‘689 does not remedy the issue; the Office does not find this position convincing because as discussed above, ‘689 teaches that a combination of acetic acid and calcium nitrate can be used as a coagulant for the same process and thus it would have been obvious to use the combination in the process of ‘751.
In regards to applicant’s argument that the combination of coagulants provides unexpected results; applicant is advised that the argument of unexpected results is insufficient because ‘689 teaches using a combination and thus it is not clear if there is unexpected results based on a specific concentration or not and further evidence will be needed.
Applicant is advised that the ODP has been withdrawn after further consideration.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.